Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, that an exception to the refusal to allow a witness, on the direct examination, to answer a question will not be considered by the reviewing court unless it affirmatively appears that the trial judge was notified at the time of the ruling what answer was expected from the witness, the several exceptions to the refusal of the court to allow certain named witnesses to answer certain questions is not considered.
2. Under the facts of the case, as disclosed by the note of the trial judge qualifying his approval of the bill of exceptions, it was not error to disallow the proffered amendment to the plaintiff’s petition.
3. The evidence adduced by the plaintiff not authorizing a finding by the jury that the defendant was negligent in any of the ways alleged in the petition, the court did not err in awarding a nonsuit.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.